—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered August 4, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Assuming, arguendo, that the admission of certain rebuttal testimony was error, such error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
*429The defendant’s remaining contentions are without merit. O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.